ORDER

Northpoint Technology, Ltd. moves for reconsideration of the court’s order dismissing its appeal, 04-1383, for failure to pay the docketing fee. The parties jointly move to stay the briefing schedule, pending the filing of joint motions to dismiss these appeals.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The docketing fee having been paid, Northpoint’s motion for reconsideration is granted. The mandate is recalled and this court’s June 21, 2004 dismissal order is vacated. The revised official caption is reflected above.
(2) The joint motion to stay the briefing schedule is granted. The parties should file the motion to dismiss promptly or, if a joint dismissal motion is not promptly filed, the parties should so notify this court within 30 days.
(3) All pending motions are moot.